Roberts, J.
The note is properly set out, and the mortgage is described generally, without its tenor being given, except that the field notes of the land are set out. The exception *650being general, does not reach the defect. (Warner v. Bailey, 7 Tex. Rep. 517.)
The omission, in the petition, of the Christian name of the Wallace who executed the mortgage, should have been taken advantage of by special exception, pointing out that defect, rather than by an exception to the evidence when the 'mortgage was offered. There is no statement of facts, and therefore it is not in condition to be revised on its merits.
Judgment affirmed.